Citation Nr: 1548113	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran made an irrevocable election for educational assistance under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  On August 5, 2013, the Veteran filed an application for educational assistance under the Post 9/11 GI bill, which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of educational assistance under the Montgomery GI Bill (MGIB) (Chapter 30).
 
2. VA advised the Veteran of the effect of the election in an August 2013 notice, and gave the Veteran the option to relinquish benefits, change the effective date of benefits, or rescind the application.  VA received the Veteran's election to rescind her application for educational assistance under the Post 9/11 GI bill on November 21, 2013.
 
3.  The electronic VA Form 22-1990 filed by the Veteran in December 2013, applying for Chapter 33 educational assistance, was made conditional upon the Veteran's having first exhausted her entitlement under Chapter 30, in a clarification included in the "Remarks" section of the application form; therefore, she did not elect Chapter 33 educational assistance in lieu of Chapter 30.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program were not met in the December 2013 application form, which was made conditional upon the Veteran's having first exhausted her entitlement under Chapter 30.  38 U.S.C.A. §§ 3322 (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed. 

The Veteran received educational benefits under the MGIB, and as of August 9, 2013, she had 4 months and 10 days of remaining entitlement under the MGIB. 

According to the Statement of the Case, the Veteran's application for Post-9/11 GI Bill benefits (Chapter 33) was received on August 5, 2013.  

In a letter dated August 9, 2013, VA informed the Veteran that she had 4 months and 10 days remaining under MGIB and that if she wished to change to the Post-9/11 GI Bill, she would only receive 4 months and 10 days but that if she exhausted the 4 months and 10 days under the MGIB and then switched to the Post-9/11 GI Bill, she could receive up to 12 additional months of entitlement under the Post 9/11 GI Bill.  She was also advised of the options available to her:  she could relinquish her remaining 4 months and 10 days of entitlement under the MGIB, in which case she would only receive 4 months and 10 days of entitlement under Chapter 33; or she could rescind her application for Chapter 33 benefits, and exhaust her Chapter 30 benefits before electing Chapter 33.  The Veteran was advised, "Please send us the information within 30 days.  We may not consider information received more than one year after the date of this letter.  We may extend this time limit if you show good cause why you couldn't meet it." 

VA received the Veteran's election to rescind her application on November 21, 2013, not within the 30 days requested but well within the year.  

In December 2013, VA received the Veteran's electronic application for Post-9/11 GI Bill benefits (Chapter 33).  In this application, the Veteran specifically stated, "I would like to fully exhaust my chapter 30 benefits before my chapter 33 benefits begin."  

A January 6, 2014 letter advised the Veteran that VA could not approve her claim for educational benefits because she had exhausted all of her education benefits under multiple VA education programs.  In a separate letter of the same date, she was informed that a tuition and fees payment was issued to her school in the amount of $3,193 for the academic year beginning August 1, 2013 and ending July 31, 2014; that an aggregate payment of $166.67 had been sent to her for books and supplies; that DoD had notified VA that she would receive a MGIB kicker payment in the amount of $461.11 a month during the certified enrollment period beginning January 6, 2014 and ending January 29, 2014; and that as of January 29, 2014 she had 0 months and 0 days remaining. 

In a letter dated January 14, 2014, the Veteran was advised that she had been awarded education benefits under the Post-9/11 GI Bill; that DoD had notified VA that she would receive a MGIB kicker payment in the amount of $461.11 a month during the certified enrollment period beginning January 6, 2014 and ending January 29, 2014; that as of January 29, 2014 she had 0 months and 0 days remaining; and that since her entitlement would exhaust on January 29, 2014, VA issued a proportional refund of her MGIB contributions in the amount of $42.22.      

The Veteran appealed this decision. 

The aggregate period for which any person may receive assistance under two or more of various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2015).  Each of these individual programs of educational assistance, however, only permits 36 months of training.  See 38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) (Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. Chapter 33.).  The confluence of the various regulations has resulted in a situation whereby if the Veteran converts her MGIB entitlement to Post-9/11 GI Bill entitlement, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, she will receive an additional entitlement up to 12 months under the Post-9/11 GI Bill. 

The relevant statutory authority in this case is set forth in 38 U.S.C.A. § 3322, entitled "Bar to duplication of educational assistance benefits," and reads: 
An individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 30, . . . , may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance.  38 U.S.C.A. § 3322(a). 

Notably, the purpose of requiring election was to avoid duplication of educational assistance, and the statute itself does not require that the election be irrevocable.  This was added by the regulation, which provides that an otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520(c)(1) (an otherwise qualifying individual may establish eligibility for educational assistance under Chapter 33, if he or she makes an irrevocable election to receive benefits under that Chapter by relinquishing eligibility under Chapter 30). 

The RO found that the Veteran's August 2013 application irrevocably elected Post-9/11 GI Bill, in lieu of the MGIB.  38 C.F.R. § 21.9520(c)(1).

The issue before the Board, then, is whether the Veteran relinquished her remaining eligibility under Chapter 30 in either of her applications received in August 2013 and December 2013 for Post-9/11 GI Bill benefits.  

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520(c)(2).  

With respect to the August 2013 claim, the August 2013 letter did not notify the Veteran that her claim would be considered as an election of Chapter 33 in lieu of Chapter 30 if she failed to respond within 30 days.  As the Veteran submitted the letter in November 2013, within the year after which time the information may not be considered, rescinding her application for the Post-9/11 GI Bill, the Board finds that the August 2013 application was rescinded. 

Thus, it must be determined whether the December 2013 claim which was an electronic version of VA Form 22-1990, was "properly completed," such as to constitute a relinquishment of Chapter 30 entitlement.  In this case, the Board finds that it was not.   

In her application, the Veteran did not acknowledge that she wished to relinquish her Chapter 30 entitlement; instead, she clearly indicated that she wished to exhaust her Chapter 30 benefits before her Chapter 33 benefits begin.  In this regard, at the beginning of the application form, it was noted that she acknowledged that if she elected chapter 33 in lieu of Chapter 30, her months of entitlement under Chapter 33 would be limited to the number of months of entitlement to remaining under Chapter 30, but that if she completely exhausted her entitlement under Chapter 30 before the effective date of her Chapter 33 election, she could receive up to 12 additional months of benefits under Chapter 33.  There was no indication that if she wished to exhaust her entitlement under Chapter 30, an additional application would be needed.  At the end of the application, in a section entitled "REMARKS," the Veteran added that that she wished to exhaust her Chapter 30 benefits before her Chapter 33 benefits begin.  It is clear that her intent was to use the MGIB entitlement and then the Post-9/11 Bill entitlement. 

Under these circumstances, the Board finds that the Veteran's VA Form 22-1990 submitted in December 2013 did not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits in lieu of Chapter 30 benefits.  She clearly requested Chapter 33 benefits to be used after entitlement under Chapter 30 was exhausted. 

Particularly where the consequences of filing an irrevocable election are potentially so significant, strict compliance with the irrevocable election requirements is required.  Therefore, the term beginning from January 6, 2014, must be considered under the Chapter 30 program.  Additionally, after that, any remaining entitlement under Chapter 30 must be exhausted before Chapter 33 benefits are implemented.  


ORDER

The Veteran did not make an irrevocable election for education benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program; the appeal is allowed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


